DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 7/28/2020 has been considered.
Drawings
The drawings filed on 7/28/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 7/28/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ozaki (US 2013/0240896).
Regarding claim 1, Ozaki (figure 14a) discloses:

a semiconductor laminate structure including an electron transit 5layer (921, ¶0090) and an electron supply layer (922, ¶0090) that are formed from a compound semiconductor (¶0090); 
a gate electrode (941, ¶0090), a source electrode (942), and a drain electrode (943, ¶0090) that are provided above the electron supply layer (922); and 
an insulating layer (931, ¶0090) that is provided between the source electrode (942) 10and the drain electrode (943), over the semiconductor laminate structure (922, 921), and with a gate recess (150, ¶0102, figure 20b), 
wherein the gate electrode (941) includes: 
a first portion in the gate recess (figure 14A); and 
a second portion (hereafter 941’) that is coupled to the first portion and is 15provided over the insulating layer (931) at a position further on the drain electrode (943) side than the gate recess, wherein the insulating layer (931) includes an aluminum oxide film in direct contact with the semiconductor laminate structure (922), wherein the aluminum oxide film is at least located between the 20second portion (941’) and the semiconductor laminate structure (921, 922) in a thickness direction of the insulating layer, and wherein, when a composition of the aluminum oxide film is expressed as AIOx, a value of x is larger than 1.5 (¶0093).
Regarding claim 2, Ozaki further discloses:
wherein the aluminum oxide film (931) is also located between the first portion (941’) and the semiconductor laminate structure (921, 922) in the thickness direction of the insulating layer (931).

wherein the first portion (941’) is in direct contact with the aluminum oxide film (931, figure 14a).
Regarding Claim 8, Ozaki discloses:
A method for manufacturing a compound semiconductor device, 20the method comprising: 
preparing a semiconductor laminate structure including an electron transit layer (921) and an electron supply layer (922) that are formed from a compound semiconductor (¶0090); 
forming a source electrode (942) and a drain electrode (943) above the electron 25supply layer (922); 
forming an insulating layer (931) between the source electrode (942) and the drain electrode (943) and over the semiconductor laminate structure (921, 922); 
forming a gate recess (150, ¶0102) in the insulating layer; and 24Fujitsu Ref. No.: 19-00801 
forming a gate electrode (941) including a first portion in the gate recess and a second portion coupled to the first portion and provided over the insulating layer at a position further on the drain electrode side (943) than the gate recess, wherein the forming of the insulating layer includes: 
5forming an aluminum oxide film in direct contact with the semiconductor laminate structure; and subjecting the aluminum oxide film to heat treatment (¶0061-¶0065) in an oxidizing atmosphere such that a value of x is larger than 1.5 when a composition of the aluminum oxide film is expressed as AIOx, and 10wherein the aluminum oxide film is at 
Regarding claim 9, Ozaki further discloses:
wherein the oxidizing atmosphere is an atmosphere containing water vapor, oxygen, carbon dioxide, carbon monoxide, nitrogen dioxide, nitrogen monoxide, or any combination of these (¶0063).
Regarding claim 10, Ozaki further discloses:
20wherein the aluminum oxide film is formed by an atomic layer deposition method using an oxygen plasma an oxygen source (¶0088-0090).
Regarding claim 11, Ozaki discloses:
An amplifier comprising: 
a digital predistortion circuit (471, ¶0143) configured to compensate nonlinear 25distortion of an input signal; 
a mixer (472a, 472b, ¶0143) configured to mix the input signal from the digital predistortion circuit with an alternate current signal; and 
a power amplifier (473, ¶0143) including a compound semiconductor device and configured to amplify the input signal from the mixer, wherein the compound semiconductor device includes: 
a semiconductor laminate structure including an electron transit layer (921) and an electron supply layer (922) that are formed from a compound semiconductor; a gate electrode (941), a source electrode (942), and a drain electrode (943) that are provided above the electron supply layer (922); 

a second portion (941’) that is coupled to the first portion and is provided over the insulating layer at a position further on the drain electrode side than the gate recess, wherein the insulating layer includes an aluminum oxide film (931) in direct contact with the semiconductor laminate structure (922, 921), 15wherein the aluminum oxide film is at least located between the second portion (941’) and the semiconductor laminate structure in a thickness direction of the insulating layer, and wherein, when a composition of the aluminum oxide film is expressed as AIOx, a value of x is larger than 1.5 (¶0093, ¶0144).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki.
Regarding claim 7, Ozaki does not disclose “wherein a thickness of the aluminum oxide film 5 nm or less”.  Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case a change in the size of the aluminum oxide layer would not modify the function of the aluminum oxide layer, therefore the claimed device was not patentably distinct from the prior art device.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not disclose “wherein the insulating layer includes a silicon nitride film over the aluminum oxide film” in combination with the remaining claimed features.
Regarding claim 6, the prior art does not disclose “wherein a part of the semiconductor laminate structure between the first portion and the source electrode is exposed from the aluminum oxide film” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899